Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with KEVIN KEENAN on 04/27/22.

The application has been amended as follows: 

(Previously Presented) A dust separator for separating and collecting, from a stream of gas, dust particles suspended in the stream of gas while the stream of gas is in motion towards a vacuum source, the dust separator comprising:
a vacuum port adapted to be connected to the vacuum source; 
a cyclone chamber;
a tube in communication with the vacuum port and an upper end of the cyclone chamber;
an input port adapted to be connected to a dust source, wherein the input port is formed in an upper portion of the cyclone chamber; and
a dust receptacle comprising:
an upper portion of the dust receptacle, the upper portion including a top upper surface, and
a lower portion of the dust receptacle; and
a dump port cover engaged with the dust receptacle and adapted to seal a dump port formed in the top upper surface of the dust receptacle, wherein the dump port is adapted to empty the dust receptacle of collected dust particles; and
wherein the upper portion of the dust receptacle and the lower portion of the dust receptacle are integrally formed; 
wherein the cyclone chamber is integrally formed with the dust receptacle, and
wherein the top upper surface slants downward from the cyclone chamber to the dump port cover.
(Currently Amended)	The dust separator of claim 1, wherein the tube is rigid.
(Currently Amended)	The dust separator of claim 2, wherein the vacuum port comprises a tee connector connected to the rigid tube.
(Currently Amended)	The dust separator of claim 1, wherein the dust receptacle is cylindrical.
(Currently Amended)	The dust separator of claim 1, wherein the dump port cover is  transparent.
(Previously Presented) The dust separator of claim 5, wherein the dump port cover is threaded onto a threaded lip integrally formed in the top upper surface.
(Previously Presented) The dust separator of claim 1, further comprising a plurality of casters.
(Currently Amended)	A dust separator for separating and collecting, from a stream of gas, dust particles suspended in the stream of gas while the stream of gas is in motion towards a vacuum source, the dust separator comprising:
a vacuum port adapted to be connected to the vacuum source; a cyclone chamber;
a  rigid tube in communication with the vacuum port and an upper end of the cyclone chamber;
an input port adapted to be connected to a flexible hose adapted to ingest the dust particles, wherein the input port is formed in an upper portion of the cyclone chamber; and
a dust receptacle comprising:
an upper portion of the dust receptacle, the upper portion including a top upper surface, and
a lower portion of the dust receptacle, the lower portion comprising a tube support adapted to prevent deflection of the rigid tube;
a dump port cover engaged with the dust receptacle and adapted to seal a dump port formed in the top upper surface of the dust receptacle, wherein the dump port is adapted to empty the dust receptacle of collected dust particles; and
wherein the upper portion of the dust receptacle and the lower portion of the dust receptacle are integrally formed; 
wherein the cyclone chamber is integrally formed with the dust receptacle, and
wherein the top upper surface slants downward from the cyclone chamber to the dump port cover.
(Currently Amended)	The dust separator of claim 8, wherein the tube is  cylindrical.
(Currently Amended)	The dust separator of claim 9, wherein the vacuum port comprises a tee connector connected to the rigid, cylindrical tube.
(Currently Amended)	The dust separator of claim 8, wherein the dust receptacle is cylindrical.
(Previously Presented) The dust separator of claim 8, wherein the dump port cover is threaded onto a threaded lip integrally formed in the top upper surface.
(Previously Presented) The dust separator of claim 12, wherein contents of the dust receptacle can be observed through dump port cover when it is threaded onto the top upper surface.
(Previously Presented) The dust separator of claim 8, further comprising a plurality of casters.
(Currently Amended)	A dust separator for separating and collecting, from a stream of air, dust particles suspended in the stream of air while the stream of air is in motion towards a shop vacuum, the dust separator comprising:
a vacuum port adapted to be connected to the shop vacuum; 
a cyclone chamber;
a rigid tube bent in an inverted-jay shape and in communication with the vacuum port and an upper end of the cyclone chamber;
an input port adapted to be connected to a flexible hose for vacuuming up the dust particles, wherein the input port is formed in an upper portion of the cyclone chamber; and
a dust receptacle comprising:
an upper portion of the dust receptacle, the upper portion including a top upper surface, and
a lower portion of the dust receptacle, the lower portion comprising a tube support adapted to prevent deflection of the rigid tube;
a dump port cover engaged with the dust receptacle and adapted to seal a dump port formed in the top upper surface of the dust receptacle, wherein the dump port is adapted to empty the dust receptacle of collected dust particles;
a plurality of casters connected to the bottom portion of the dust receptacle, 
wherein the upper portion of the dust receptacle and the lower portion of the dust receptacle are integrally formed; 
wherein the cyclone chamber is integrally with the dust receptacle, and wherein the top upper surface slants downward from the cyclone chamber to the dump port cover.
(Currently Amended)	The dust separator of claim 15, wherein the tube is cylindrical.
(Currently Amended)	The dust separator of claim 16, wherein the vacuum port comprises a tee connector connected to the rigid, cylindrical tube.
(Currently Amended)	The dust separator of claim 15, wherein the dust receptacle is cylindrical.
(Previously Presented) The dust separator of claim 15, wherein the dump port cover is threaded onto a threaded lip integrally formed in the top upper surface.
(Previously Presented) The dust separator of claim 12, wherein contents of the dust receptacle can be observed through dump port cover when it is threaded onto the top upper surface.
(Previously Presented) The dust separator of claim 7, wherein the vacuum source is a shop vacuum and wherein the shop vacuum includes a plurality of casters separate from the plurality of casters of the dust separator.
(Previously Presented) The dust separator of claim 21, wherein the dust separator is rigidly connected to the shop vacuum. 
(Previously Presented) The dust separator of claim 22, wherein the vacuum port is positioned at a height such that the vacuum port mates directly with the shop vacuum. 
(Previously Presented) The dust separator of claim 23, wherein the dust separator and the shop vacuum when connected become an integrated two-part system that can be rolled around simultaneously. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Amended claims 1, 8 and 15 include structures which are neither anticipated by, nor obvious over prior art of records.
Claims 2-7, 9-14 and 16-24 depend on claims 1, 8, 15; and hence are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG H BUI whose telephone number is (571)270-7077. The examiner can normally be reached Monday-Friday 8:00 - 4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on (571) 270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG H BUI/           Primary Examiner, Art Unit 1773